DETAILED ACTION

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 26-31, drawn to an inhalation nozzle having one or more first fueling holes that aligned with one or more second fueling holes of the container chamber, classified in 131/328.
II. Claims 32-38, drawn to a dosage reminder system for detecting a predetermined threshold of at least one of a time duration of said at least one single continual atomization process, a power transmitted from a power source to said atomizer and a temperature which is one of a temperature of the inhalable vapor and a temperature of a heated vaporizable material during each of said at least one single continual atomization process of said atomizer and a reminder element arranged for providing a reminder effect under control of said control module; and a heating control unit which comprises an operation switch and a temperature control module coupled to said operation switch for controlling a heating level of said atomizer, wherein said operation switch is one of a button and a rotation knob, wherein said inhalation nozzle comprises a nozzle body including an encircling wall and one or more engaging member disposed within said encircling wall, wherein said container comprises a container body having a through hole aligned with said inhalation hole of said inhalation nozzle, and one or more engaging grooves detachably engaged with said one or more engaging member, wherein said dosage reminder vaporization device further comprises a power source and a housing which comprises an inner casing and an outer casing coupled with each other to define a receiving chamber for storing said power source, , classified in 131/361.
III. Claim 39, draw to a method for indicating a dosage of an inhalable vapor produced by an atomizer of a dosage reminder vaporization device, comprises: identifying an identification tag on a container which contains a vaporizable material by an identifier to obtain an information of the vaporizable material; automatically shifting said dosage reminder vaporization device to a dosage control mode when said information of the vaporizable material indicated that the vaporizable material is required for dosage control; detecting a parameter during a single continual atomization process of said atomizer; and providing a reminder effect by a reminder element when said parameter reaches a predetermined threshold.
The inventions are independent or distinct, each from the other because:
Inventions I-II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as subcombination I not using the reminder of subcombination II or identifying the identification tag on the container of subcombination III; and vice versa.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In order to provide a better examining, each of the invention has to be separated examine.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A multiple telephone calls was made to Mr. Chan to request an oral election to the above restriction requirement, but did not answers and his voice message is full, thus there is no election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 12, 2021